DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020, 05/24/2021 and 05/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 13, 15, 17, 36-38 & 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Grams et al. Assessment of the reproducibility of the indirect ultrasound method of measuring diaphragm mobility. Clinical Physiology and Functional Imaging. 2014 Jan;34(1):18-25; enclosed herein) and further in view of Beach et al. (U.S. Patent 5,088498) and Admission of prior art by the Applicant.
Claim 1:  Grams teaches -  
A method of non-invasively monitoring the respiration of a patient using ultrasonic waves directed onto the body of the patient (Page 18, Summary), 
Examiner’s Note: The claim term, non-invasively, is being interpreted in view of Figure 2 of the Applicant’s Disclosure.  The term is not being interpreted as encompassing non-
the method comprising:
placing an ultrasonic transducer on the patient’s body [3.5 MHz convex transducer was placed over the right subcostal region in the sagittal plane] (Page 20, Left Column, Right hemidiaphragm mobility measurement)
selecting a beam angle [incidence angle perpendicular] to a sample volume within at least a portion of an internal structure inside the patient’s body (Page 20, Left Column, Right hemidiaphragm mobility measurement)

    PNG
    media_image1.png
    385
    560
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 1 - The segmental anatomy of the liver with the tributaries of the portal vein. (Ellis H. Anatomy of the liver. Surgery (Oxford). 2011;29(12):589–592.))]the internal structure comprising one of a liver of the patient (Page 19, Right Column, Introduction) [US measurement of craniocaudal ] (Abstract)
Examiner’s Note:  Grams teaches ultrasound measurement of the left branch of the portal vein (Abstract).  Further Grams teaches measuring the right hemidiaphragm mobility via craniocaudal displacement of the left branch of the intrahepatic portal vein.  The method of measuring the left branch of the portal vein takes into consideration that the liver is a parenchymal organ that undergoes subtle changes in shape and has similar mobility to the right hemidiaphragm during respiration (Page 19, Right Column, Introduction).  For purposes of clarity, the Examiner has cited (Figure 5 of Ellis) as Figure 1 above.  The Figure demonstrate how the left portal vein is within the liver and the left portal vein is part of the liver.  Thus measuring the left portal vein is measuring the liver and reads on the claim limitation.
emitting a series of ultrasound pulses from the transducer into the body towards the sample volume and detecting the echoes of the emitted ultrasound pulses (Figure 2)
detecting motion of the internal structure [measuring diaphragmatic mobility using US measurement of craniocaudal displacement of the left branch of the portal vein…proved to be a reproducible and reliable method that can be used to determine dysfunctions of the diaphragm muscle] (Page 24, Right Column, Discussion) and
associating movement of the internal structure with movement caused by respiration to monitor or determine respiration parameters of the patient [craniocaudal displacement of these points was considered the measurement of ] (Page 20, Left Column, Right hemidiaphragm mobility measurement and Figure 6 & 20)
Grams uses B-mode imaging to determine motion displacements.  Grams fails to teach phase difference motion detection.
Beach teaches -
selecting a depth range [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) from the transducer to a sample volume [Tissues detected] within at least a portion of an internal structure [blood supply vessels] inside the patient’s body (Col. 7, Line 14-20)
emitting a series of ultrasound pulses from the transducer into the body towards the sample volume and detecting the echoes of the emitted ultrasound pulses [pulsed transceiver 1 for transmitting bursts of ultrasound into the body] (Col. 3, Line 64-65 and Claim 1)
the beam angle being non-perpendicular to a motion vector of the internal structure [Doppler]
Examiner’s Note:  Doppler waveforms requires the object of interest to be non-perpendicular in order to be visible to Doppler.
measuring phase values of at least first and second echo signals received from the internal structure at multiple points along the depth range [signal is fed to a phase detector 3 which, for each transmitted pulse, determines the approximate phase of the returning echo at each of several ] (Col. 4, Line 4-15)
the at least first and second echo signals being received at different times [several range gates so that the reflected wave form is monitored for each of several different short periods following the pulse transmission] (Col. 1, Line 31-44)
detecting motion of the internal structure by reference to a difference [detect phase changes of consecutive echoes from tissue at a depth of interest. Such phase changes are analyzed to determine tissue displacement] between the measured phase of the at least first and second echo signals [consecutive echoes] (Abstract)
associating movement of the internal structure with movement parameters of the patient [computation of small displacements at different depths] (Col. 6, Line 50-53) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the manual indication of breathing on B-mode imaging of Grams with the phase difference imaging of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Grams fails to specifically teach a contact layer.  The Applicant admitted coupling an ultrasonic transducer via a contact layer is prior art (See Para 0024 of the PGPUB of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the contact layer of the Applicant admitted art prior in order to provide a very precise indication of the distance traveled by the reflective tissue (See Para 0024 of the PGPUB of the Specification of the Applicant).
Claim 2:  Grams fails to teach the selected depth range.  However, Beach teaches wherein the selected depth range as measured from the transducer to a center of the sample volume is between 5 cm to 15 cm [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 3:  Grams fails to teach the selected depth range.  However, Beach teaches wherein a size of the sample volume along the beam direction is in a range from 1 cm to 5 cm [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Claim 13:  Grams teaches wherein the respiration parameters comprise a diaphragm displacement (Figure 2).
Claim 15:  Grams teaches wherein the motion vector of the internal structure is in a cranio-caudal direction of the patient [craniocaudal displacement of these points was considered the measurement of right hemidiaphragm ] (Page 20, Left Column, Right hemidiaphragm mobility measurement and Figure 6 & 20).
Claim 17:  Grams fails to teach successive pair of echo signals.  However, Beach teaches wherein the at least first and second echo signals are a successive pair of echo signals [detect phase changes of consecutive echoes from tissue] (Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the successive pair of echo signals of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 36:  Grams teaches -  
A method of non-invasively monitoring the respiration of a patient using ultrasonic waves directed onto the body of the patient (Page 18, Summary), 
Examiner’s Note: The claim term, non-invasively, is being interpreted in view of Figure 2 of the Applicant’s Disclosure.  The term is not being interpreted as encompassing non-contact.  The term is being interpreted as meaning not puncturing or not cutting or placing the device within the patient’s body. 
the method comprising:
placing an ultrasonic transducer on the patient’s body [3.5 MHz convex transducer was placed over the right subcostal region in the sagittal plane] (Page 20, Left Column, Right hemidiaphragm mobility measurement
selecting a beam angle [incidence angle perpendicular] to a sample volume within at least a portion of an internal structure inside the patient’s body (Page 20, Left Column, Right hemidiaphragm mobility measurement)
the internal structure comprising one of a liver of the patient (Page 19, Right Column, Introduction) [US measurement of craniocaudal displacement of the left branch of the portal vein] (Abstract)
Examiner’s Note:  Grams teaches ultrasound measurement of the left branch of the portal vein (Abstract).  Further Grams teaches measuring the right hemidiaphragm mobility via craniocaudal displacement of the left branch of the intrahepatic portal vein.  The method of measuring the left branch of the portal vein takes into consideration that the liver is a parenchymal organ that undergoes subtle changes in shape and has similar mobility to the right hemidiaphragm during respiration (Page 19, Right Column, Introduction).  For purposes of clarity, the Examiner has cited (Figure 5 of Ellis) as Figure 1 above.  The Figure demonstrate how the left portal vein is within the liver and the left portal vein is part of the liver.  Thus measuring the left portal vein is measuring the liver and reads on the claim limitation.
the beam angle being perpendicular to a motion vector of the internal structure in a cranio-caudal direction of the patient (Page 20, Left Column, Right hemidiaphragm mobility measurement)
emitting a series of ultrasound pulses from the transducer into the body towards the sample volume and detecting the echoes of the emitted ultrasound pulses (Figure 2)
detecting motion of the internal structure [measuring diaphragmatic mobility using US measurement of craniocaudal displacement of the left branch of the portal vein…proved to be a reproducible and reliable method that can be used to determine dysfunctions of the diaphragm muscle] (Page 24, Right Column, Discussion) and
associating movement of the internal structure with movement caused by respiration to monitor or determine respiration parameters of the patient [craniocaudal displacement of these points was considered the measurement of right hemidiaphragm mobility] (Page 20, Left Column, Right hemidiaphragm mobility measurement and Figure 6 & 20)
Grams uses B-mode imaging to determine motion displacements.  Grams fails to teach phase difference motion detection.
Beach teaches -
selecting a depth range [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) from the transducer to a sample volume [Tissues detected] within at least a portion of an internal structure [blood supply vessels] inside the patient’s body (Col. 7, Line 14-20)
emitting a series of ultrasound pulses from the transducer into the body towards the sample volume and detecting the echoes of the emitted ultrasound pulses [pulsed transceiver 1 for transmitting bursts of ultrasound into the body
the beam angle being non-perpendicular to a motion vector of the internal structure [Doppler]
Examiner’s Note:  Doppler waveforms requires the object of interest to be non-perpendicular in order to be visible to Doppler.
measuring phase values of at least first and second echo signals received from the internal structure at multiple points along the depth range [signal is fed to a phase detector 3 which, for each transmitted pulse, determines the approximate phase of the returning echo at each of several range gates, i.e., the phases for ultrasound reflected at each of several different depths] (Col. 4, Line 4-15)
the at least first and second echo signals being received at different times [several range gates so that the reflected wave form is monitored for each of several different short periods following the pulse transmission] (Col. 1, Line 31-44)
detecting motion of the internal structure by reference to a difference [detect phase changes of consecutive echoes from tissue at a depth of interest. Such phase changes are analyzed to determine tissue displacement] between the measured phase of the at least first and second echo signals [consecutive echoes] (Abstract)
associating movement of the internal structure with movement parameters of the patient [computation of small displacements at different depths] (Col. 6, Line 50-53) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)

Grams fails to specifically teach a contact layer.  The Applicant admitted coupling an ultrasonic transducer via a contact layer is prior art (See Para 0024 of the PGPUB of the Specification of the Applicant) in order to allow transmission of ultrasound (See Para 0024 of the PGPUB of the Specification of the Applicant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the contact layer of the Applicant admitted art prior in order to provide a very precise indication of the distance traveled by the reflective tissue (See Para 0024 of the PGPUB of the Specification of the Applicant).
Claim 37:  Grams fails to teach the selected depth range.  However, Beach teaches wherein the selected depth range as measured from the transducer to a center of the sample volume is between 5 cm to 15 cm [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 38:  Grams fails to teach the selected depth range.  However, Beach teaches wherein a size of the sample volume along the beam direction is in a range from 1 cm to 5 cm [from the face of the transducer up to a maximum depth of ] (Col. 4, Line 40-41) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 45:  Grams teaches wherein the respiration parameters comprise a diaphragm displacement (Figure 2).

Claim 4-6, 9, 25-29 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Cited above); Beach et al. (U.S. Patent 5,088498); Admission of prior art by the Applicant and further in view of Beach et al. (U.S. Patent Application 2006/0079782 A1; referred to herein as Beach‘782).
Claim 4:  Grams fails to teach Doppler.  However, Beach teaches wherein the motion of the internal structure is calculated based on the measured phase at multiple points inside the sample volume along the depth range and the differences in phase for the at least first and second echo signals (Col. 4, Line 4-15; Col. 1, Line 31-44 and Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Grams and Beach fails to teach averaging.  Beach‘782 teaches wherein the method further includes calculating an average displacement of tissue of the internal structure [computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the averaging as taught by Beach‘782 in order to suppress sources of noise (Para 0097).
Claim 5:  Grams fails to teach successive pair of echo signals.  However, Beach teaches wherein the at least first and second echo signals are a successive pair of echo signals [detect phase changes of consecutive echoes from tissue] (Abstract) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the successive pair of echo signals of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 6:  Grams and Beach fails to the details of function of the phase differences.  However, Beach‘782 teaches wherein the at least first and second echo signals are complex-demodulated to give two sampled time series of complex echo signals as a function of time or depth into tissue of the internal structure, and wherein a time range is set to cover a distance along the ultrasound beam to be used for the calculations, and wherein a phase difference Q(t) = W)P„t,(t) is calculated, wherein n and n+1 are related to numbers of received echo from successive ultrasound pulses, and t is related to time of distance along the ultrasound beam into the internal structure, and wherein a phase contained in Q(t) is a phase difference between complex echo signals Pn+i and Pn as a function of time and distance, and an absolute value of Q(t) is a product of echo amplitudes of Pn+i(t) and a complex conjugate of Pn(t) (Para 0092-0093) in order to improve the quality of the image (Para 0093).

Claim 9:  Grams and Beach fails to teach averaging.  Beach‘782 teaches comprising determining a phase shift caused by motion at two or more locations within the internal structure and determining an average phase shift to determine the motion [computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the details as taught by Beach‘782 in order to suppress sources of noise (Para 0097).
Claim 25:  Grams teaches -  
A method of non-invasively monitoring the respiration of a patient using ultrasonic waves directed onto the body of the patient (Page 18, Summary),
Examiner’s Note: The claim term, non-invasively, is being interpreted in view of Figure 2 of the Applicant’s Disclosure.  The term is not being interpreted as encompassing non-contact.  The term is being interpreted as meaning not puncturing or not cutting or placing the device within the patient’s body. 
the method comprising:
placing an ultrasonic transducer to the patient’s body [3.5 MHz convex transducer was placed over the right subcostal region in the ] (Page 20, Left Column, Right hemidiaphragm mobility measurement)
selecting a beam angle [incidence angle perpendicular] to a sample volume within at least a portion of an internal structure inside the patient’s body (Page 20, Left Column, Right hemidiaphragm mobility measurement)
the internal structure comprising one of a liver of the patient (Page 19, Right Column, Introduction) [US measurement of craniocaudal displacement of the left branch of the portal vein] (Abstract)
Examiner’s Note:  Grams teaches ultrasound measurement of the left branch of the portal vein (Abstract).  Further Grams teaches measuring the right hemidiaphragm mobility via craniocaudal displacement of the left branch of the intrahepatic portal vein.  The method of measuring the left branch of the portal vein takes into consideration that the liver is a parenchymal organ that undergoes subtle changes in shape and has similar mobility to the right hemidiaphragm during respiration (Page 19, Right Column, Introduction).  For purposes of clarity, the Examiner has cited (Figure 5 of Ellis) as Figure 1 above.  The Figure demonstrate how the left portal vein is within the liver and the left portal vein is part of the liver.  Thus measuring the left portal vein is measuring the liver and reads on the claim limitation.
the beam angle being perpendicular to a motion vector of the internal structure in a cranio-caudal direction of the patient (Page 20, Left Column, Right hemidiaphragm mobility measurement
emitting a series of ultrasound pulses from the transducer into the body towards the sample volume and detecting the echoes of the emitted ultrasound pulses (Figure 2)
detecting motion of the internal structure [measuring diaphragmatic mobility using US measurement of craniocaudal displacement of the left branch of the portal vein…proved to be a reproducible and reliable method that can be used to determine dysfunctions of the diaphragm muscle] (Page 24, Right Column, Discussion)
associating movement of the internal structure with movement caused by respiration to monitor or determine respiration parameters of the patient  [craniocaudal displacement of these points was considered the measurement of right hemidiaphragm mobility] (Page 20, Left Column, Right hemidiaphragm mobility measurement and Figure 6 & 20)
Grams uses B-mode imaging to determine motion displacements.  Grams fails to teach phase difference motion detection.
Beach teaches -
selecting a depth range [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) from the transducer to a sample volume [Tissues detected] within at least a portion of an internal structure [blood supply vessels] inside the patient’s body (Col. 7, Line 14-20)
emitting a series of ultrasound pulses from the transducer into the body towards the sample volume and detecting the echoes of the emitted ultrasound pulses [pulsed ] (Col. 3, Line 64-65 and Claim 1)
the beam angle being non-perpendicular to a motion vector of the internal structure [Doppler]
Examiner’s Note:  Doppler waveforms requires the object of interest to be non-perpendicular in order to be visible to Doppler.
measuring phase values of at least first and second echo signals received from the internal structure at multiple points along the depth range [signal is fed to a phase detector 3 which, for each transmitted pulse, determines the approximate phase of the returning echo at each of several range gates, i.e., the phases for ultrasound reflected at each of several different depths] (Col. 4, Line 4-15)
the at least first and second echo signals being received at different times [several range gates so that the reflected wave form is monitored for each of several different short periods following the pulse transmission] (Col. 1, Line 31-44)
detecting motion of the internal structure by reference to a difference [detect phase changes of consecutive echoes from tissue at a depth of interest. Such phase changes are analyzed to determine tissue displacement] between the measured phase of the at least first and second echo signals [consecutive echoes
the at least first and second echo signals being a successive pair of echo signals [detect phase changes of consecutive echoes from tissue] (Abstract)
associating movement of the internal structure with movement parameters of the patient [computation of small displacements at different depths] (Col. 6, Line 50-53) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the manual indication of breathing on B-mode imaging of Grams with the phase difference imaging of Beach in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11)
Grams fails to specifically teach a contact layer.  The Applicant admitted coupling an ultrasonic transducer via a contact layer is prior art (See Para 0024 of the PGPUB of the Specification of the Applicant) in order to allow transmission of ultrasound (See Para 0024 of the PGPUB of the Specification of the Applicant).  Thus, the Examiner contends that “coupling an ultrasonic transducer via a contact layer to the patient’s body” is admitted prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams with the contact layer of the Applicant admitted art prior in order to provide a very precise indication of the distance traveled by the reflective tissue (See Para 0024 of the PGPUB of the Specification of the Applicant).
computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the averaging as taught by Beach‘782 in order to suppress sources of noise (Para 0097).
Claim 26:  Grams fails to teach the selected depth range.  However, Beach teaches wherein the selected depth range as measured from the transducer to a center of the sample volume is between 5 cm to 15 cm [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 27:  Grams fails to teach the selected depth range.  However, Beach teaches wherein a size of the sample volume along the beam direction is in a range from 1 cm to 5 cm [from the face of the transducer up to a maximum depth of about 8 centimeters] (Col. 4, Line 40-41) in order to provide a very precise indication of the distance traveled by the reflective tissue (Col. 4, Line 9-11).
Claim 28:  Grams fails to teach Doppler.  However, Beach teaches wherein the motion of the internal structure is calculated based on the measured phase at multiple points inside the sample volume along the depth range and the differences in phase for the at 
Grams and Beach fails to teach averaging.  Beach‘782 teaches wherein the method further includes calculating an average displacement of tissue of the internal structure [computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the averaging as taught by Beach‘782 in order to suppress sources of noise (Para 0097).
Claim 29:  Grams and Beach fails to the details of function of the phase differences.  However, Beach‘782 teaches wherein the at least first and second echo signals are complex-demodulated to give two sampled time series of complex echo signals as a function of time or depth into tissue of the internal structure, and wherein a time range is set to cover a distance along the ultrasound beam to be used for the calculations, and wherein a phase difference Q(t) = W)P„t,(t) is calculated, wherein n and n+1 are related to numbers of received echo from successive ultrasound pulses, and t is related to time of distance along the ultrasound beam into the internal structure, and wherein a phase contained in Q(t) is a phase difference between complex echo signals Pn+i and Pn as a function of time and distance, and an absolute value of Q(t) is a product of echo amplitudes of Pn+i(t) and a complex conjugate of Pn(t) (Para 0092-0093) in order to improve the quality of the image (Para 0093).

Claim 35:  Grams teaches wherein the respiration parameters comprise a diaphragm displacement (Figure 2).

Claims 7, 10, 30, 32, 39 & 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Cited above); Beach et al. (U.S. Patent 5,088498); Admission of prior art by the Applicant; Beach et al. (U.S. Patent Application 2006/0079782 A1; referred to herein as Beach‘782) and further in view of Nishiyama et al. (U.S. Patent 5,111,825) 
Claim 7:  Grams and Beach fail to the details of the function of the phase differences.  However, Beach‘782 teaches wherein calculation of a phase difference between Pn+i(t) and Pn(t) is performed by summation of the elements in Q and calculating a phase angle (A) of the sum (Para 0092-0093) in order to improve the quality of the image (Para 0093).
Grams, Beach and Beach‘782 fail to the details of the weighted function.
Nishiyama teaches the weighted function (Col. 5, Line 30 – Col. 6, Line 34) in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and 
Claim 10:  Grams and Beach fails to teach averaging.  Beach‘782 teaches comprising determining an average phase shift [computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
Grams, Beach and Beach ‘782 fail to teach intensity-weighted averaging.  However, Nishiyama teaches an intensity-weighted average of multiple phase shift measurements (Col. 5, Line 30 – Col. 6, Line 34) in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and Beach‘782 with the details as taught by Nishiyama in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
Claim 30:  Grams and Beach fail to the details of the function of the phase differences.  However, Beach‘782 teaches wherein calculation of a phase difference between Pn+i(t) and Pn(t) is performed by summation of the elements in Q and calculating a phase angle (A) of the sum (Para 0092-0093) in order to improve the quality of the image (Para 0093).
Grams, Beach and Beach‘782 fail to the details of the weighted function.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and Beach‘782 with the details as taught by Nishiyama in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
Claim 32:  Grams and Beach fails to teach averaging.  Beach‘782 teaches comprising determining an average phase shift [computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
Grams, Beach and Beach ‘782 fail to teach intensity-weighted averaging.  However, Nishiyama teaches an intensity-weighted average of multiple phase shift measurements (Col. 5, Line 30 – Col. 6, Line 34) in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and Beach‘782 with the details as taught by Nishiyama in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
Claim 39:  Grams and Beach fails to the details of function of the phase differences.  However, Beach‘782 teaches wherein the at least first and second echo signals are complex-demodulated to give two sampled time series of complex echo signals as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the details as taught by Beach‘782 in order to suppress sources of noise (Para 0097).
Grams and Beach fail to the details of the function of the phase differences.  However, Beach‘782 teaches wherein calculation of a phase difference between Pn+i(t) and Pn(t) is performed by summation of the elements in Q and calculating a phase angle (A) of the sum (Para 0092-0093) in order to improve the quality of the image (Para 0093).
Grams, Beach and Beach‘782 fail to the details of the weighted function.
Nishiyama teaches the weighted function (Col. 5, Line 30 – Col. 6, Line 34) in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and 
Claim 41:  Grams and Beach fails to teach averaging.  Beach‘782 teaches comprising determining an average phase shift [computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
Grams, Beach and Beach ‘782 fail to teach intensity-weighted averaging.  However, Nishiyama teaches an intensity-weighted average of multiple phase shift measurements (Col. 5, Line 30 – Col. 6, Line 34) in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and Beach‘782 with the details as taught by Nishiyama in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).
Claim 42:  Grams and Beach fails to teach averaging.  Beach‘782 teaches comprising determining an average phase shift [computing the average phase difference between multiple ultrasound echoes (typically 6-16 pulses) that are received from a sample volume] (Para 0097) in order to suppress sources of noise (Para 0097).
Grams, Beach and Beach ‘782 fail to teach intensity-weighted averaging.  However, Nishiyama teaches an intensity-weighted average of multiple phase shift 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams, Beach and Beach‘782 with the details as taught by Nishiyama in order to measure in a living body in real time with a high signal-to-noise ratio (Col. 1, Line 19-21).

Claim(s) 8 & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Cited above); Beach et al. (U.S. Patent 5,088498) and Admission of prior art by the Applicant and further in view of Nagae et al. (U.S. Patent Application 2014/0213902 A1).
Claim 8:  Grams teaches ultrasound measurements at different depths to determine a displacement of the internal structure (Figure 2).  Grams fails to teach Doppler.  However, Beach‘782 teaches to determine a phase of a given echo signal (Claim 7).  Grams and Beach fail to teach summing.  However, Beach‘782 teaches comprises cumulatively summing a phase shift between ultrasound measurements (Para 0097) in order to suppress sources of noise (Para 0097).
Claim 40:  Grams and Beach fail to teach interferometry.  However, Nagae teaches wherein interferometry (Para 0012-0013 and Claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams; Beach and Beach‘782 with the details as taught by Nagae in order to obtain image data whose spatial resolution is improved (Para 0011).

Grams and Beach fail to teach interferometry.  However, Nagae teaches wherein interferometry (Para 0012-0013 and Claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams; Beach and Beach‘782 with the details as taught by Nagae in order to obtain image data whose spatial resolution is improved (Para 0011).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Cited above); Beach et al. (U.S. Patent 5,088498); Admission of prior art by the Applicant and Beach et al. (U.S. Patent Application 2006/0079782 A1; referred to herein as Beach‘782) and further in view of Nagae et al. (U.S. Patent Application 2014/0213902 A1).
Claim 31:  Grams teaches ultrasound measurements at different depths to determine a displacement of the internal structure (Figure 2).  Grams fails to teach Doppler.  However, Beach‘782 teaches to determine a phase of a given echo signal (Claim 7).  Grams and Beach fail to teach summing.  However, Beach‘782 teaches comprises 
Grams and Beach fail to teach interferometry.  However, Nagae teaches wherein interferometry (Para 0012-0013 and Claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams; Beach and Beach‘782 with the details as taught by Nagae in order to obtain image data whose spatial resolution is improved (Para 0011).

Claim(s) 11-12 & 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Cited above); Beach et al. (U.S. Patent 5,088498) and Admission of prior art by the Applicant and further in view of Furman et al. (U.S. Patent 2009/0048518 A1)
Claim 11-12:  Grams and Beach fail to teach the specific Doppler angle.  However, Furman teaches wherein the non-perpendicular angle is below 60° or the non-perpendicular angle is below 45° (Para 0042) in order to optimal reflect energy from a vessel (Para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the details as angles by Furman in order to provide optimal reflect energy from a vessel (Para 0042).
Claim 43-44:  Grams and Beach fail to teach the specific Doppler angle.  However, Furman teaches wherein the non-perpendicular angle is below 60° or the non-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the details as angles by Furman in order to provide optimal reflect energy from a vessel (Para 0042).

Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grams et al. (Cited above); Beach et al. (U.S. Patent 5,088498); Admission of prior art by the Applicant and Beach et al. (U.S. Patent Application 2006/0079782 A1; referred to herein as Beach‘782) and further in view of Furman et al. (U.S. Patent 2009/0048518 A1)
Claim 33-34:  Grams and Beach fail to teach the specific Doppler angle.  However, Furman teaches wherein the non-perpendicular angle is below 60° or the non-perpendicular angle is below 45° (Para 0042) in order to optimal reflect energy from a vessel (Para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grams and Beach with the details as angles by Furman in order to provide optimal reflect energy from a vessel (Para 0042).

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.  The Applicant submitted the arguments that:
Grams fails to teach or suggest “selecting…a beam angle” as recited in claim 1 (See Page 15 of Remarks)

The Applicant fails to expand upon the argument.  The Applicant merely states, “Even assuming (without conceding) that Grams’ incidence angle is analogous to the claimed “beam angle” in claim 1.  The Examiner contends that such an argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The argument is thus unconvincing.
Grams fails to teach or suggest at least “the beam angle being non-perpendicular to a motion vector of the internal structure” as recited in claim 1 (See Page 12 of Remarks)

The Examiner agrees with the Applicant that Grams fails to teach or suggest the cited claim limitation.  However, the Non-Final, mailed 02/09/2021, did not rely on Grams for teaching the cited claim limitation.  The cited claim limitation was rejected by Grams in view of Beach‘498.  The argument is thus unconvincing.
Grams…does not teach or suggest “the internal structure of a liver, spleen or a kidney of the patient” as recited in claim 1 (See Page 12 of Remarks)


In an attempt to overcome the limitations of the direct US method, Toledo et al. (2003) developed and validated a simple and practical method of indirect US to measure right hemidiaphragm mobility via craniocaudal displacement of the left branch of the intrahepatic portal vein. This method takes into consideration that the liver is a parenchymal organ that undergoes subtle changes in shape and has similar mobility to the right hemidiaphragm during respiration (Päivansölo & My-llylä, 1984; Korin et al., 1992; Davies et al., 1994)

The above citation makes the connection that measuring the left portal vein displacement takes into consideration that the liver has similar mobility to the right hemidiaphragm during respiration.  However to further clarify the anatomical relationship between the liver and the left portal vein, the Examiner provided, in Figure 1 above, how the left portal vein is within the liver.  Since the left portal vein is a part of the liver, measuring the left portal vein is thus measuring the liver.  The argument is unconvincing.
Grams fails to teach or suggest at least “selecting a depth range and a beam angle from the transducer to a sample volume within at least a portion of an internal structure” and “the internal structure comprising one of a liver, a spleen, or a kidney of the patient” as recited in claim 1 (See Page 12-13 of Remarks)

The Examiner agrees that the claim limitation of “selecting a depth range and a beam angle” was not taught by Grams.  However, the Non-Final, mailed 02/09/2021, did not rely on Grams for teaching the cited claim limitation.  The cited claim limitation was rejected by Grams in view of Beach.  The argument is thus unconvincing.  In regards, to the “beam angle” again the Applicant does not provide specific arguments and only a mere allegation (See Section I).  In regards, to the “liver” again the Examiner contends 
Beach‘498 does not teach or suggest “selecting a depth range” as recited in claim 1 (See Page 13 of Remarks)

The Applicant fails to expand upon the argument.  The Applicant merely states, “Even assuming (without conceding) that Beach‘498 teaches ‘selecting a depth range’ as recited in claim 1…”.  The Examiner contends that such an argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The argument is thus unconvincing.
Beach‘498 does not teach or suggest selecting a depth range and a beam angle with respect to an internal structure comprising one of a liver, a spleen or a kidney of the patient (See Page 13 of Remarks)

In regards to the “depth range” again the Applicant does not provide specific arguments and only a mere allegation (See Section V).  In regards to the “internal structure comprising one of a liver”, the Examiner did not rely on the teachings of Beach‘498 for the limitation.  Rather Grams teaches the claim limitation of the internal structure comprising one of a liver (See Section III).  The arguments are thus unconvincing.



	The Examiner respectfully disagrees.  MPEP 2129 states:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988)…

However, even if labeled as "prior art," the work of the same inventive entity may not be considered prior art against the claims unless it falls under one of the statutory categories. Id.; see also Reading & Bates Construction Co. v. Baker Energy Resources Corp., 748 F.2d 645, 650, 223 USPQ 1168, 1172 (Fed. Cir. 1984) ("[W]here the inventor continues to improve upon his own work product, his foundational work product should not, without a statutory basis, be treated as prior art solely because he admits knowledge of his own work. It is common sense that an inventor, regardless of an admission, has knowledge of his own work.").

II. DISCUSSION OF PRIOR ART IN SPECIFICATION
Where the specification identifies work done by another as "prior art," the subject matter so identified is treated as admitted prior art.

In light of the above, the Examiner must determine what the admitted art encompasses.  The Applicant stated in Para 0024, “contact layer comprise…an adhesive tape material that allows transmission of ultrasound, such as the sonolucent silicone tape described in WO2011/135288”.  The Examiner is relying on the admission that a prior art reference from 2011 describes a contact layer that allows the transmission of ultrasound.  The Applicant defines the contact layer as being positioned between the transducer and the skin (Para 0024).  Thus, the Examiner contends that “coupling an ultrasonic transducer via a contact layer to the patient’s body” is admitted prior art.  Based on the MPEP 2129, the Examiner may use the admitted prior art in both anticipation and obviousness determinations.
However, in review of the MPEP, the Examiner will describe the process of determining if WO2011/135288 (referred to herein as WO doc) is admitted prior art. 
	The Examiner contends the above is an analysis in line with the MPEP requirements for AAPA.  The Examiner contends that in order for the WO doc to not to be AAPA, the Applicant would need to provide specifics with regard to what the Specification is teaching and/or why the WO doc fails to qualify as prior art.  The argument is unconvincing.

The rejection is deemed proper and is hereby maintained.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793